Weiss, J.,
concurs in part and dissents in part in the following memorandum. Weiss, J. (concurring in part and dissenting in part). I disagree in part with the majority and hold that the “Third” and “Fourth” causes of action grounded in strict liability are viable and should be tried. The facts pleaded may permit recovery on the theory that the transmission of electricity in a highly populated area via overhead lines is an abnormally dangerous activity, which doctrine, unlike products liability, does not require the sale or placement of a product into the stream of commerce, or proof of defect in manufacture. Proof may be allowed upon trial to establish the abnormally dangerous instrumentality and injury to an innocent bystander (Doundoulakis v Town of Hempstead, 42 NY2d 440, 446, 448-449). The Doundoulakis case is authority for preserving the right of a plaintiff to have his case decided by a jury and not be dismissed upon motion. Although imperfectly drafted, the subject causes of action are sufficient to permit proof of facts to establish strict liability, and albeit mislabeled, permit recovery if such proof indeed be found sufficient by a jury. It is within a trial court’s discretion to permit amendment to correct the pleading (CPLR 3025, subd [c]) to conform to the proof (see Murray v City of New York, 43 NY2d 400; cf. Matter of Times-Union of Capitol Newspaper Div. of Hearst Corp. v Harris, 71 AD2d 333, app dsmd 50 NY2d 842). The order should be modified by reversing so much thereof as denied defendant’s motion to dismiss the causes of action designated “Fifth” and “Sixth”, and by granting defendant’s motion as to these causes of action, and, as so modified, affirmed.